DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-14-2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 12-15, 17-21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 20150087139) in view of Tjandra (US20100120245), further in view of Yoshimi (US 20100216306)
O’Neill teaches a method of manufacturing semiconductor devices [0004], comprising:  forming a film on a substrate in a process chamber via an ALD process, by supplying a precursor (e.g. organoaminosilane) and a reactant (e.g. oxygen source) at a low temperature [0011].  O’Neill teaches using water vapor as the reactant [0067], which includes an OH group (H-OH), so moisture will be produced in the process from the reactant and it is readily apparent also as a byproduct.   O’Neill teaches that the precursor chemisorbs onto the substrate during the process, and that the reactant reacts with the chemisorbed precursor instead of pyrolyzing, so the temperature of the process must be below the pyrolysis temperature [0095-0101].  Additionally, it is notoriously well known for ALD that the temperature will be below the precursor pyrolysis temperature, because, otherwise, they would pyrolyze and not deposit atomically in a self-limiting process, which is what is meant by ALD [0063].  O’Neill further teaches performing a purging step after supplying the precursor and reactant (so after the film is deposited) by supplying a purging gas to the interior of the processing chamber [0067] in order to purge any unreacted materials and byproducts of the reaction using a purging gas, such as an inert gas or hydrogen [0069].  O’Neill teaches performing its processes at reduced pressures, so the chamber is being evacuated during the process and it teaches that the purge gas flow purges the unreacted materials and byproducts away from the chamber and that the steps can be performed concurrently [0079-0081], so it is readily apparent to supply the purge gas while evacuating the chamber, so the byproducts can be purged away from the chamber as O’Neill teaches.  
MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results."
as 100oC for the entire process, thus, the second temperature is exemplified to be the same temperature as the first temperature [0150-0156](table 2).  Though hydrogen is generally known as a reducing agent, O’Neill does not specifically state it is using it as a reducing agent in the purge gas.
Tjandra is also directed towards depositing materials by ALD (abstract) and it teaches that not only can inert gases (e.g. argon) be used as the purge gas in those processes [0123], but alternatively reducing agents, such as hydrogen or silane (which is a silicon hydride compound) can be used.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a reducing agent as the purge gas in O’Neill, such as specifically hydrogen or silicon hydride because O’Neill teaches using hydrogen (as taught by O’Neill itself) and the use of reducing agents in the purge gas was taught by the prior art to be an effective alternative to inert gases and doing so would produce no more than predictable results.
Regarding using alcohol as the purge gas, O’Neill in view of Tjandra teaches using reducing gases like hydrogen as the purge gases, but does not specifically teach using alcohols, such as isopropyl alcohol, for that purpose.  
Yoshimi is also directed towards depositing films and purges (backfilling is dilution purging) its chamber with reducing gases after depositing the films (abstract).  It further teaches using hydrogen as the reducing agent purge gas (both after deposition and during deposition), but further teaches that alcohols, such as isopropyl alcohol can instead be used as the reducing agent [0031-0032].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use alcohols, such as isopropyl alcohol (claim 7), as the reducing agent in the purge gas of O’Neill in view of Tjandra because they were known to the art as alternatives for that purpose and doing so would produce no more than predictable results (claims 1 and 19).
Claims 3 and 4: O’Neill teaches using water vapor as the reactant [0067], and the purging process is taught to remove excess reactants from the chamber would be expected to include water/moisture [0069].  O’Neill does not teach that the excess water is absorbed on the chamber walls, but since the process causes water to be absorbed on the surfaces, it is obvious for them to be adsorbed onto the inner surfaces (wall) of the chamber as well, since they are present in the chamber and taught to act in that way (adsorb onto the surfaces).  Since O’Neill teaches that the purge of the chamber helps remove excess reactants, it would have been obvious to a person of ordinary skill in the art at the time of invention for the purging operations of O’Neill to further have the effect of removing some of the residual water from the walls, since it is a purging operation and purging is taught to have that effect.
Claim 12: O’Neill does not teach removing the substrate during the purge steps, but instead teaches potentially performing additional deposition cycles to increase the film thickness afterwards, which would require that the substrate still be present in the chamber [0108], Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to leave the substrate in the chamber during purging in order to remove unreacted material from the substrate and to enable additional deposition on the substrate.
Claims 13-15 and 20-21: O’Neill teaches chlorosilane precursor gases are known and effective, if not their invention [0003].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use chlorosilanes as the precursor gas, since it was known to the art to be a suitable silane precursor for silicon films and doing so would produce no more than predictable results.   
Claims 17-18, 23-24: O’Neill teaches using water vapor as the reactant, which contains oxygen [0067]
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 20150087139) in view of Tjandra (US20100120245), further in view of Yoshimi (US .
O’Neill does not specifically teach using a catalyst in its process.  Noda also teaches a process of manufacturing a semiconductor device by forming a film by alternately supplying a precursor and a reactive gas at a first temperature (abstract), including depositing films using silicon precursors and water as a reactant, but further teaches further supplying a catalyst, such as pyridine [0043-0044], which it teaches helps deposit films at low temperatures [0004].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further include pyridine as a catalyst in the process of O’Neill, since it was known to the art in order to help deposit films at low temperatures. 
Claims 10-11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 20150087139) in view of Tjandra (US20100120245), in view of Yoshimi (US 20100216306), further in view of Mizushima (US 20040002220).
O’Neill does not specifically teach changing the pressure during the purging step.
Mizushima is also directed towards film deposition for semiconductor processing and more specifically purging the chamber in such a process (abstract).  However, it further teaches that the pressure of the chamber is varied during purging [0017] and specifically teaches non-simultaneously performing a step of increasing the pressure of the chamber while supplying the purge gas and a step of evacuating the interior of the processing chamber (exhausting the chamber).  It teaches that by performing such a purge cycle multiple times, it can effectively purge the chamber [0023].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to vary the internal pressure of the processing chamber during purging using the steps taught by Mizushima in the process of O’Neill in view of Tjandra since it was a known purging technique, in order to produce the taught effect of effectively purging the chamber (claims 10-11).
Claims 13-16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 20150087139) in view of Tjandra (US20100120245) in view of Yoshimi (US 20100216306), further in view of Kobrin (US 20080081151).
O’Neill teaches chlorosilane precursor gases are known and effective, if not their invention [0003], but it does not specifically teach using hexachlorosilane.
However, Kobrin is also directed towards depositing silicon films, by reacting silicon precursors with an oxygen source, such as water.  It further teaches doing so at temperatures that overlap with applicant’s claimed ones.  It similarly teaches using chlorosilanes as precursors for such films [0086], but further specifically teaches hexachlorosilane as a suitable precursor (Kobrin claim 18).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use chlorosilanes, and specifically hexachlorosilane, as the precursor in the process of O’Neill since it was a known alternative precursor to deposit such films and doing so would produce no more than predictable results.

Response to Arguments
Applicant's arguments filed 03-14-2022 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment. 
The new limitations/claims have been considered above.
Regarding the arguments of the new limitation of supplying purging gas while evacuating the chamber, as stated in the action above, it is obvious in view of O’Neill to do so.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The other references (O’Neill, Tjandra, Noda, etc) do not need to teach alcohol as the purge gas because Yoshimi is used to teach its suitability for that purpose.

Regarding the argument that Mizushima teaches additional cleaning steps that are not recited in the claims, teaching more than what is required by the claims does not make references non-analogous.  Mizushima is used to teach how to more effectively purge a chamber and a practitioner would have been able to apply that improvement to the process of O’Neill.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712